NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    MICHAEL ALEX BLAKE, Appellant.

                             No. 1 CA-CR 17-0159
                               FILED 4-10-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-101869-001
              The Honorable Margaret R. Mahoney, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                             STATE v. BLAKE
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Jennifer M. Perkins joined.


J O H N S E N, Judge:

¶1             Michael Alex Blake timely filed this appeal in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), following his convictions of aggravated assault, a Class 4 felony, and
resisting arrest, a Class 1 misdemeanor. Blake's counsel has searched the
record on appeal and found no arguable question of law that is not
frivolous. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. at 744;
State v. Clark, 196 Ariz. 530 (App. 1999). Blake was given the opportunity
to file a supplemental brief but did not do so. Counsel now asks this court
to search the record for fundamental error. After reviewing the entire
record, we affirm Blake's convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2              Before dawn on January 13, 2015, a Phoenix police officer
approached Blake as he was sleeping on a bench in downtown Phoenix.
Finding Blake unresponsive, the officer announced his presence, shone his
flashlight on Blake's face and eventually performed a "sternum rub," which
he testified is a "painful stimul[us]" intended to rouse an unconscious
person. Blake then sat up, and the officer once again announced that he
was a police officer. Blake did not respond, but instead lay back down and
the officer called for backup. After another officer arrived, the officer pulled
Blake's blanket away, causing Blake to roll from the bench onto the
sidewalk. Blake then rose to his knees and raised his arms in a "fighting
stance." While the officers tried to arrest him, Blake clawed at the head of
one of the officers, drawing blood, then lay down on his stomach with his
arms beneath him. Officers were able to subdue him only after using a
Taser.

¶3           Blake was found competent to stand trial pursuant to Arizona
Rule of Criminal Procedure 11, and after a three-day trial, a jury convicted
him of aggravated assault, a Class 4 felony, and resisting arrest, a Class 6
felony. The State did not allege any aggravators or prior convictions. At
sentencing, the court granted Blake's motion to designate the resisting


                                       2
                            STATE v. BLAKE
                           Decision of the Court

arrest conviction as a Class 1 misdemeanor and sentenced Blake to
concurrent sentences, the longest of which was 771 days, with 771 days'
presentence credit.1

¶4             Blake timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1) (2018), 13-4031 (2018) and -4033 (2018).2

                               DISCUSSION

¶5             The record reflects Blake received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court conducted appropriate competency
hearings within the constraints of the law. See State v. Silva, 222 Ariz. 457,
462, ¶¶ 24-26 (App. 2009). Although Blake's conduct during trial was
demonstrably erratic, the court had found him competent several months
before trial, and he offered no evidence at trial to suggest he was not
competent then. See State v. Moody, 208 Ariz. 424, 443, ¶ 48 (2004) (court
entitled to rely on record supporting competency adjudication unless
defendant presents reasonable ground for another competency hearing
based on new facts) (citing State v. Contreras, 112 Ariz. 358, 360-61 (1975)).

¶6             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
eight members. The court properly instructed the jury on the elements of
the charges, the State's burden of proof and the necessity of a unanimous
verdict. The jury returned unanimous verdicts, which were confirmed by
juror polling. The court received and considered a presentence report and
imposed legal sentences for the crimes of which Blake was convicted.

                              CONCLUSION

¶7           We have reviewed the entire record for reversible error and
find no arguable issue, and therefore affirm the convictions and resulting
sentences. See Leon, 104 Ariz. at 300.



1      Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Blake. State
v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                      3
                             STATE v. BLAKE
                            Decision of the Court

¶8            Defense counsel's obligations pertaining to Blake's
representation in this appeal have ended. Counsel need do no more than
inform Blake of the outcome of this appeal and his future options, unless,
upon review, counsel finds "an issue appropriate for submission" to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Blake has 30 days from
the date of this decision to proceed, if he wishes, with a pro per motion for
reconsideration. Blake has 30 days from the date of this decision to proceed,
if he wishes, with a pro per petition for review.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         4